DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 13 objected to because of the following informalities:  
Claim 13 recites the limitation “comprising moveable retractor apparatus” in lines 1-2 of the claim. It is suggested this limitation be changed to "comprising a moveable retractor apparatus" for grammatical purposes.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 16 recites the limitation “further comprising a lumen that extends through the flexible tube and through an opening formed in the distal tip of the catheter” in lines 1-3 of the claim. The specification does not describe how the catheter can both have an opening formed in the distal tip of the catheter as well as have a closed distal tip, as recited in claim 15, from which claim 16 depends. Although figure 5L shows an embodiment wherein the lumen of the flexible tube extends to an opening in the distal tip of the catheter and figure 5M and 5N shows an embodiment wherein the catheter has a closed distal tip, the specification and drawings do not describe or show how an embodiment can have a catheter comprising a closed distal tip as recited in claim 15 as well as a lumen through the flexible tube extending through an opening in the distal tip of the catheter. Therefore, claim 16 contains subject matter which was not described in the specification in a way to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. 
Claim 17 recites the limitation “through an opening formed in the distal tip of the catheter” in line 3 of the claim. As stated above with respect to claim 16, claim 17 also recites an opening formed in the distal tip of the catheter. The specification does not describe how the catheter can both have an opening formed in the distal tip of the catheter as well as have a closed distal tip, as recited in claim 15, from which claim 17 depends via claim 16. Although figure 5L shows an embodiment wherein the lumen of the flexible tube extends to an opening in the distal tip of the catheter and figure 5M and 5N shows an embodiment wherein the catheter has a closed distal tip, the specification and drawings do not describe or show how an embodiment can have a catheter comprising a lumen through the flexible tube extending through an opening in the distal tip of the catheter as well as have a closed distal tip, as previously recited in claim 15. Additionally, claim 17 further recites “in combination with a scope positioned within the lumen that extends through the flexible tube” in lines 1-2 of the claim. Although figure 5L shows an embodiment where a scope is positioned within the lumen that extends through the flexible tube and figure 5N shows a scope used in combination with a device having a moveable retractor, the specification and drawings fail to describe or show an embodiment comprising a scope positioned in the lumen extending through the flexible tube in combination with a moveable retractor, as previously recited in claim 13 from which claim 17 depends. Therefore, claim 17 contains subject matter which was not described in the specification in a way to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-9 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 5 and 6 depend on claim 63, wherein claim 63 is not presented in the listing of claims. Additionally, claim 18 depends on claim 168, which claim 168 is also not present in the listing of claims. Therefore claims 5, 6, and 18 fail to further limit the subject matter of a claim from which it depends. Since claims 7-9 depend on claim 6, which depends on a non-existent claim, they are also in improper dependent form.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements. Accordingly, since the examiner is not able to determine from which claims applicant intends for claims 5, 6, and 18 should depend, and the examiner cannot determine the scope of the claims, claims 5-9 and 18 have not been further treated on the merits. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “...a flexible catheter having a distal end and a lumen; a flexible tube having an open distal end and a lumen extending therethrough, said flexible tube being rotatably disposed within a lumen of the catheter..." in lines 3-6 of the claim. It is unclear whether the limitation “a lumen of the catheter” in line 5 of the claim refers to the same limitation “a lumen” in line 3 of the claim or an additional lumen of the flexible catheter. The examiner interprets the limitation "a lumen" in line 5 of the claim to be "the lumen" for examination purposes. 
Claim 16 recites the limitation “further comprising a lumen that extends through the flexible tube and through an opening formed in the distal tip of the catheter” in lines 1-3 of the claim. It is unclear whether the limitation “a lumen that extends through the flexible tube” refers to the same limitation “a lumen extending therethrough” recited in line 4-5 of claim 1 or an additional lumen in the flexible tube. Additionally, it is unclear how there can be an opening formed in the distal tip of the catheter if claim 15, from which claim 16 depends, previously recites that the catheter has a closed distal tip. The examiner interprets the limitation to be ", wherein the lumen extending through the flexible tube extends to the side opening formed in the side of the catheter" to be consistent with the lumen extending through the flexible tube recited in claim 1 and the side opening in the catheter previously recited in claim 4 for examination purposes.
Claim 17 recites the limitation “in combination with a scope positioned within the lumen that extends through the flexible tube and through an opening formed in the distal tip of the catheter” in lines 2-3 of the claim. It is unclear whether the limitation “an opening” refers to the previously recited “an opening” in line 2 of the device of claim 16 or an additional opening. Furthermore, it is unclear how an opening can be formed in the distal tip of the catheter, when the device as claimed in claim 15, from which the device of claim 16 depends, recites that the catheter has a closed distal tip. Additionally, although figure 5L shows an embodiment where a scope is positioned within the lumen that extends through the flexible tube and figure 5N shows a scope used in combination with a device having a moveable retractor, it is unclear from the specification and drawings how the scope is positioned in the lumen extending through the flexible tube when the moveable retractor also extends therethrough. Therefore, the examiner interprets the limitation to be "in combination with a scope positioned within a side lumen of the catheter and through a distal opening thereof” for examination purposes. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4 and 13-14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Plaia et al (US 5084010).
Regarding Claim 1,  Plaia et al (hereafter Plaia) discloses a device (10) comprising: a flexible (C:4, L:68) catheter (12) having a distal end (16) and a lumen (C:5, L:22-23);  a flexible tube (24/122/174) having an open distal end and a lumen extending therethrough (figure 12), said flexible tube being rotatably disposed within a lumen of the catheter such that the flexible tube may rotate while the catheter does not rotate (C:5,L:8-20);  a rotating cutter (50/170, C:6, L:24) on the distal end of the flexible tube (24/122/174);  and an opening (52/92) formed in the catheter (12) such that matter may be received through the opening (52/92) and cut by the rotating cutter (50/124/170, C:6, L:35-44).  
Regarding claim 2, Plaia discloses all of the limitations set forth in claim 1, and  further discloses a connector (vacuum connection, C:7, L:61) for connecting the lumen (C:7, L:56) of the flexible tube (122) to a source of negative pressure (figure 8) such that matter that is cut by the rotating cutter will be suctioned though the open distal end and through the lumen of the flexible tube (C:7, L:52-64).  
Regarding claim 3, Plaia discloses all of the limitations set forth in claim 1, wherein the opening (92) in the catheter (12) is an opening in the distal end (C:7, L:29) of the catheter (Figures 6 and 8). 
Regarding claim 4, Plaia discloses all of the limitations set forth in claim 1, wherein the opening (52) in the catheter (12) is a side opening formed in a side (Figure 2) of the catheter (12).   
Regarding claim 13, Plaia discloses all of the limitations set forth in claim 4, and further discloses a moveable retractor apparatus (180,174,178) that is capable of retracting matter that has entered the opening into contact with the rotating cutter (170), since the plunger can be depressed to extend the retractor distally as matter is pulled into the opening of the cutter and then released to push the matter against the distal end of the cutter (170). It is noted that functional limitations are not given full patentable weight, as long as the prior art meets all of the structural requirements of the claim and is capable of performing the recited functions, the prior art meets the limitations. 
Regarding claim 14, Plaia discloses all of the limitations set forth in claim 13, wherein the moveable retractor apparatus (180, 174, 178) comprises an elongate member (171) having a retractor head (178), said elongate member (174) being advanceable in a distal direction (C:8, L:60-65) to move the retractor head to a location distal to the side opening (Figure 12, C:8,L:65-68, C:9, L:1-2) and retractable in the proximal direction (figure 12, C:8,L:60-65) to move the retractor head in the proximal direction such that the retractor head will propel matter that has entered the opening into contact with the rotating cutter.  As noted above, functional limitations are not given full patentable weight, as long as the prior art meets all of the structural requirements of the claim and is capable of performing the recited functions, the prior art meets the limitations. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Plaia et al (US 5084010) as applied to claim 1 above. 
Regarding claims 10 and 12, Plaia discloses all of the limitations set forth in claim 1, but does not specifically show a side lumen on the catheter of the device. However, Plaia teaches it was well known in the art at the time of the invention for vascular catheters to have a side lumen (offset lumen, C1: 43-53) for the delivery of a guidewire.  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to include a side lumen on the catheter device of Plaia for delivery of a guidewire instead of the central lumen shown in the figures, since Plaia the two guidewire lumen configurations are taught as art-recognized equivalent configurations at the time of the invention and it has been held that substitution of the essential working parts of an invention involves routine skill in the art. 
Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Plaia et al (US 5084010) as applied to claim 1 above, and further in view of Klieman et al (US 5827323).
Regarding claims 10 and 11, Plaia discloses all of the limitations set forth in claim 1, and describes that all types of vascular catheters can be used with guide wires received by either central lumens or an offset lumen (offset lumen, C1: 43-53).  However, Plaia does not specifically show a side lumen on the catheter shown in the figures. Klieman et al (hereafter Klieman) teaches an surgical instrument having an end effector wherein it is known in the art at the time of the invention to have multiple lumens in a surgical instrument wherein a side lumen is used to feed a scope and exit a port disposed on one side of the end effector (column 11, lines 55-65). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to include a side lumen to be used in combination with a scope, as taught by Klieman, on the device of Plaia in order to visualize the surgical site during an operation to ensure proper placement of the end effector. 
Claims 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Plaia et al (US 5084010) as applied to claim 13 above, and further in view of Rodriguez et al (US 20040049148).
Regarding claim 15, Plaia discloses all of the limitations set forth in claim 13, but does not specifically disclose the catheter (12) has a closed distal tip. Rodriguez et al (hereafter Rodriguez) teaches a medical catheter, wherein it was known in the art at the time of the invention to make the distal tip of a medical catheter closed to include a radiopaque material (paragraph 0076). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the distal tip of the catheter of Plaia comprise a closed distal tip including a radiopaque material, as taught by Rodriguez, in order to provide for high visibility under fluoroscopy. 
Regarding claim 16, Plaia in view of Rodriguez teaches all of the limitations set forth in claim 15, wherein Plaia further teaches the lumen extending through the flexible tube extends to the side opening formed in the side of the catheter (figure 2).
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Plaia et al (US 5084010) in view of Rodriguez et al (US 20040049148), as applied to claim 16 above, and further in view of Klieman et al (US 5827323). 
Regarding claim 17, Plaia discloses a system comprising the device set forth in claim 16, wherein Plaia further discloses a guide wire which can be inserted within the lumen of the catheter, and Rodriguez teaches having a guidewire exit a catheter with a closed distal tip through a side port, however, Plaia in view of Rodriguez does not specifically disclose a scope that is inserted within the lumen that extending through the lumen of the flexible tube and exiting the side opening. Klieman et al (hereafter Klieman) teaches an surgical instrument having an end effector wherein it is known in the art at the time of the invention to feed a scope through the lumen of the device to view a surgical site and to have multiple lumens in a surgical instrument wherein a side lumen is used to feed the scope and exit a port disposed on one side of the end effector (column 11, lines 55-65). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to include a side lumen on the catheter of Plaia in view of Rodriguez to be used in combination with a scope positioned inside the side lumen, as taught by Klieman, in order to visualize the surgical site during an operation to ensure proper placement of the end effector. 
Double Patenting
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8870893. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 10, and 16 of Patent No 8870893 (hereafter Patent ‘893) recites a flexible catheter having a distal end and a lumen, a flexible tube having an open distal end and a lumen extending there through, rotational disposed within the lumen of the catheter, a rotating cutter on the distal end of the flexible tube, an opening formed in the catheter (claim 1), at least one bearing between the catheter and the flexible tube (claim 6), and a moveable retractor (claim 13) operative to retract matter into the opening into contact with the rotating cutter, wherein the movable retractor can be advanced in a distal and proximal direction such that the retractor will propel matter entered into the opening in contact with the rotating cutter (claim 14). Patent ‘893 claim 2 further recites a connector for connecting the lumen of the flexible tube to a source of negative pressure (claim 2), claim 3 recites, claim 4 recites a scope useable to view the distal end of the catheter (claim 6), claim 3 recites a side opening (claim 4), claim 5 recites the scope is attached to the exterior of the catheter (claim 8), claim 6 recites the scope is disposed in  a lumen on one side of the catheter (claim 9), claim 7 recites a side lumen on the catheter (claim 10), claims 8 and 9 recites the side lumen in combination with a scope or guidewire (claims 11 ,12), claims 11 recites the catheter has a closed distal tip (claim 15), claim 12 recites a lumen extending through the flexible tube through an opening in the distal tip of the catheter (claim 16), claim 13 recites a scope positioned within the lumen extending through the flexible tube to an opening in the distal tip of the catheter (claim 17), and claim 14 recites a guidewire positioned within the lumen extending through the flexible tube through an opening in the distal tip of the catheter (claim 18). Therefore, Patent claims 1-16 are in essence a "species" of the generic invention of application claims 1-18. It has been held that a generic invention is "anticipated” by a species within the scope of the generic invention. Since application claim 1 is anticipated by patent claims 1-16, they are not patentably distinct from patent claims 1-16. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/Primary Examiner, Art Unit 3771